 



American Patriot Financial Group, Inc. 8-K [apfg-8k_62714.htm]

 

Exhibit 10.1 

 

COMMON STOCK PURCHASE AGREEMENT


 



THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of June 27,
2014, by and among Complete Financial Solutions, Inc., a Nevada corporation
(“Investor”), American Patriot Bank, Greeneville, Tennessee (“Bank”), and
American Patriot Financial Group, Inc., a Tennessee corporation (the “Bank
Holding Company”).

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, THE PARTIES
HERETO AGREE AS FOLLOWS:

 

1.0          PURCHASE AND SALE; CLOSINGS.



1.1.          Initial Sale and Issuance of Common Stock.

 

(a)          Common Stock. Subject to the terms and conditions of this
Agreement, Investor agrees to purchase and the Bank agrees to sell and issue to
Investor at the Initial Closing (as defined below) seven hundred thousand
(700,000) shares of its common stock (the “Initial Ownership Interest”) for
$245,000 in U.S. dollars. The common stock issued to Investor pursuant to this
Agreement shall be hereinafter referred to as the “Common Stock.”

 



(b)          Initial Closing. The purchase and sale of the Initial Ownership
Interest shall take place at the offices of the Bank, 3095 East Andrew Johnson
Highway, Greeneville, Tennessee 37745, at 10:00 a.m. on June 26, 2014, or at
such other time and place as the Bank and Investor agree in writing (which time
and place are designated as the “Initial Closing”). At the Initial Closing, the
Bank shall deliver to Investor a stock certificate representing the Initial
Ownership Interest purchased hereunder.

 

1.2.         Subsequent Sale and Issuance of Common Stock.

 

(a)          Conditional Obligation to Purchase Shares. Upon approval by the
appropriate regulatory authorities of a Change in Control (as defined below),
and provided (i) the Bank has not breached in any material respect any of the
terms or provisions of this Agreement, or (ii) no event shall have occurred
since the Initial Closing that had a “Material Adverse Effect” (as defined in
Section 2.1 below) nor shall any circumstance exists that would reasonably be
expected to result in such a Material Adverse Effect. Then Investor shall
purchase and the Bank shall sell and issue to Investor additional shares of its
Common Stock in accordance with the following schedule:

 

(i)           Within thirty (30) days of approval of a “Change in Control,”
Investor shall have the right and obligation to purchase and the Bank shall sell
and issue to Investor one million six hundred thousand (1,600,000) shares of
Common Stock for $560,000 in U.S. dollars.

 

(ii)         Within nine (9) months of approval of a “Change in Control,”
Investor shall have the right and obligation to purchase and the Bank shall sell
and issue to Investor an additional one million six hundred thousand (1,400,000)
shares of Common Stock for $490,000 in U.S. dollars.

 

(b)          For purposes of this Agreement, “Change in Control” means an
investment in the Bank that is deemed controlling by the Board of Governors of
the Federal Reserve System such that the investor would be subject to the Bank
Holding Company Act of 1956. Approval of a Change in Control means approval by
the Federal Reserve of Investor’s application submitted under Regulation Y to
acquire control of the Bank, as well as approval by all necessary and
appropriate regulatory authorities, including the Commissioner of the Department
of Financial Institutions for the State of Tennessee (the “TDFI”).

 

1

 

(c)          Subsequent Closing. Any purchase and sale of Common Stock pursuant
to this Section 1.2 shall take place at the offices of the Bank, 3095 East
Andrew Johnson Highway, Greeneville, Tennessee 37745, at the time and on the
date that the Bank and Investor agree in writing (which time and place are
designated as a “Closing” or the “Subsequent Closing”). At the Subsequent
Closing, the Bank shall deliver to Investor a stock certificate representing the
number of shares of Common Stock purchased hereunder. The representations and
warranties of the Bank set forth in Section 2 hereof (and the Schedule of
Exceptions) shall speak as of the date of the Subsequent Closing, and the
representations and warranties of Investor in Section 3 hereof shall speak as of
the date of the Subsequent Closing.

 

2.0          REPRESENTATIONS AND WARRANTIES OF THE BANK AND THE BANK HOLDING
COMPANY

 

The Bank and the Bank Holding Company hereby represent and warrant to Investor
that as of the date of this Agreement, except as otherwise set forth in the
Schedule of Exceptions attached to this Agreement (the “Schedule of
Exceptions”), which exceptions shall be deemed to be representations and
warranties as if made by the Bank and the Bank Holding Company pursuant to this
Agreement:

 

2.1              Organization. The Bank is a corporation duly organized and
validly existing under the laws of the State of Tennessee. The Bank has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement, and to consummate the transactions
contemplated thereby. The Bank is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business, properties, results of operations or
financial condition (“Material Adverse Effect”).

 

2.2              Authorization; Enforceability; Valid Issuance of Common Stock

 

(a)          Authorization. All corporate action on the part of the Bank
necessary for the authorization, execution, delivery and performance of this
Agreement and the authorization, issuance (or reservation for issuance), sale
and delivery of the Common Stock has been taken or will be taken prior to the
Closing. As sole shareholder of the Bank, the Bank Holding Company has approved
this Agreement and the issuance (or reservation for issuance), sale and delivery
of the Common Stock thereunder. This Agreement constitutes a valid and legally
binding obligation of the Bank, enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and except as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.

 

(b)          Valid Issuance of Common Stock. The Common Stock being purchased by
Investor pursuant to this Agreement, when issued, sold and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid, and nonassessable, will be
free and clear of all liens, charges, restrictions, claims and encumbrances
imposed by or through the Bank, and will be free of restrictions on transfer
other than restrictions on transfer under applicable state and federal
securities laws.

 

2.3              Capitalization

 

(a)          The authorized capital stock of the Bank consists of 6,000,000
shares of common stock, and 1,000,000 shares of preferred stock.

 

(b)          The issued and outstanding capital stock of the Bank consists
solely of 2,295,775 shares of common stock (collectively, the “Outstanding
Shares”), 100% of which are held of record and beneficially owned by the Bank
Holding Company. The Outstanding Shares are, and immediately prior to the
Closing will be, duly authorized, validly issued, fully paid and nonassessable.
To the knowledge of the Bank and the Bank Holding Company, no person other than
the Bank Holding Company holds any interest in any of the Outstanding Shares.

 

2

 



 

(c)          There are no outstanding options, rights of first refusal or offer,
preemptive rights, stock purchase rights or other agreements, either directly or
indirectly, for the purchase or acquisition from the Bank or from the Bank
Holding Company of any shares of capital stock of the Bank or any securities
convertible into or exchangeable for shares of capital stock of the Bank.

 

(d)          The Bank is not a party or subject to any agreement or
understanding and, to the knowledge of the Bank and the Bank Holding Company,
there is no agreement or understanding that affects or relates to the voting or
giving of written consents with respect to any securities of the Bank or the
voting by any director of the Bank. The Bank is not under any contractual or
other obligation to register any of its presently outstanding securities or any
of its securities that may hereafter be issued.

 

2.4              Subsidiaries. The Bank does not own, directly or indirectly,
any ownership, equity, or voting interest in any corporation, partnership, joint
venture or other entity, and has no agreement or commitment to purchase any such
interest.

 

2.5              Governmental Consents. Except for any required governmental
approval of the Change in Control, and any notice filings related to the
transactions contemplated by this Agreement that may be required under
applicable state or federal securities laws, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Bank is required in connection with the consummation of the transactions
contemplated by this Agreement.

 

2.6              Offering. Subject in part to the truth and accuracy of
Investor’s representations set forth in Section 3 of this Agreement, the offer,
sale and issuance of the Common Stock as contemplated by this Agreement is
exempt from the registration requirements of the Securities Act of 1933, as
amended (“Securities Act”) and all applicable state securities laws and neither
the Bank nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.

 

2.7              Litigation. There is no action, suit, proceeding or
investigation pending or, to the knowledge of the Bank and the Bank Holding
Company, currently threatened against the Bank that questions the validity of
this Agreement, or the right of the Bank to enter into this Agreement, or to
consummate the transactions contemplated thereby, or that might result, either
individually or in the aggregate, in a Material Adverse Effect or any change in
the current equity ownership of the Bank, or in any impairment of the right or
ability of the Bank to carry on its business as now conducted, or in any
material liability of the Bank, nor is the Bank or the Bank Holding Company
aware that there is any basis for the foregoing. The foregoing includes, without
limitation, actions, suits, proceedings or investigations pending or threatened
(or any basis therefor known to the Bank) involving the prior employment of any
of the Bank’s employees, their use in connection with the Bank’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Schedule of Exceptions lists all actions, suits, proceedings, arbitrations and
investigations pending or, to the knowledge of the Bank and the Bank Holding
Company, threatened, to which the Bank is a party or its property is subject.
The Bank is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Bank currently pending or that the Bank intends to initiate.

 



3

 

 



2.8              Trademarks and Trade Names. Except as would not reasonably be
expected to result in a Material Adverse Effect, the Bank has sufficient title
and ownership of all trademarks, service marks, trade names, copyrights, trade
secrets, information, proprietary rights and processes necessary for its
business as now conducted and as proposed to be conducted without any conflict
with or infringement of the rights of others. There are no outstanding options,
licenses, or agreements of any kind relating to the foregoing, nor is the Bank
bound by or a party to any options, licenses or agreements of any kind with
respect to the trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information, proprietary rights and processes of any other
person or entity. The Schedule of Exceptions contains a complete list of all
trademarks and pending trademark applications of the Bank. The Bank has no
reason to believe, nor has the Bank received any communications alleging, that
the Bank has violated or, by conducting its business as proposed, would violate
any of trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity.

 

2.9              Compliance with Other Instruments. The Bank is not in violation
or default of any provision of its Charter, as amended (the “Charter”), or
Bylaws, as amended (“Bylaws”), or of any instrument, judgment, order, writ,
decree or contract to which it is a party or by which it is bound, or of any
provision of any federal or state statute, rule or regulation applicable to the
Bank. The execution, delivery and performance of this Agreement, and the
consummation of the actions contemplated hereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of the Bank
or the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization, or approval applicable to the Bank, its
business or operations or any of its assets or properties.

 

2.10          Agreements; Proposed Actions. Except for loan agreements,
promissory notes, security agreements and other agreements entered into in the
ordinary course of the Bank’s lending business, the Schedule of Exceptions
contains a complete and accurate list of all contracts, agreements and
understandings, oral or written, to which the Bank is currently a party or by
which the Bank is currently bound providing for potential payments by or to the
Bank in excess of $10,000 (collectively, the “Material Contracts”), including
security agreements, license agreements, joint venture agreements, credit
agreements and instruments relating to the borrowing of money by the Bank. The
Bank has performed in all material respects all obligations imposed on it under
the Material Contracts, and neither the Bank nor, to the knowledge of the Bank
and the Bank Holding Company, any other party thereto is in default thereunder,
nor to the knowledge of the Bank and the Bank Holding Company is there any event
that with notice or lapse of time, or both, would constitute a default by the
Bank or any other party thereunder. True and complete copies of each such
Material Contract (or written summaries of the terms of any such oral contract)
have been delivered to Investor by the Bank.

 

Other than as described in the Schedule of Exceptions, the Bank is not a party
to any:

(a)         agreements, understandings or proposed actions between the Bank and
any of its officers, directors, shareholders, affiliates, or any affiliate
thereof;

(b)         contracts with employees, agents, consultants, advisors,
salespeople, sales representatives, or agents that cannot be canceled by the
Bank with not more than thirty days’ notice without liability, penalty or
premium; any agreement or arrangement providing for the payment of any bonus or
commission based on sales or earnings; or any compensation agreement or
arrangement affecting or relating to former employees of the Bank;

(c)         employment agreements, whether express or implied, or any other
agreement for services that contains severance or termination pay liabilities or
obligations;

(d)        non-competition agreements or other arrangements that would prevent
the Bank from carrying on its business anywhere in the world;

(e)         written notices or, to the knowledge of the Bank and the Bank
Holding Company, any other form of notice that any party to any Material
Contract intends to cancel, terminate or refuse to renew such contract (if such
contract is renewable);

(f)          material disputes with any customers, suppliers, shareholders,
licensors or licensees;

 

4

 

 

(g)         joint venture contracts or arrangements or any other agreement that
involves distribution of dividends or sharing of profits with other persons;

(h)         instruments evidencing indebtedness for borrowed money by way of a
direct loan, sale of debt securities, purchase money obligation, conditional
sale or guarantee, or otherwise, except for trade indebtedness incurred in the
ordinary course of business, and except as disclosed in the Bank Financial
Statements (as described below) and;

(i)           agreements or commitments to provide indemnification.

 

2.11          Related Party Transactions. No employee, officer, director or
shareholder of the Bank or member of his or her immediate family is indebted to
the Bank, nor is the Bank indebted (or committed to make loans or extend or
guarantee credit) to any of them. To the best of the knowledge of the Bank or
the Bank Holding Company, none of such persons has any direct or indirect
ownership interest in any firm or corporation with which the Bank is affiliated
or with which the Bank has a business relationship, or any firm or corporation
that competes with the Bank. No member of the immediate family of any officer or
director of the Bank is directly or indirectly interested in any material
contract with the Bank.

 

2.12          Licenses, Permits, Authorizations; Filings; Compliance

 

(a)          The Bank has all franchises, permits, licenses, and any similar
authority necessary for the conduct of its business as now being conducted by it
except where the failure to have such franchises, permits, licenses or authority
would not reasonably be expected to have a Material Adverse Effect, and the Bank
believes it can obtain, without undue burden or expense, any similar authority
for the conduct of its business as currently planned to be conducted but not
giving effect to any plans that Investor has to expand the Bank’s current
business operations following the Closing. The Bank is not in default in any
material respect under any of such franchises, permits, licenses or other
similar authority.

 

(b)          The Bank has timely filed all forms, reports, registration
statements, schedules and other documents (“Regulatory Documents”) that were
required to be filed with any governmental authority and have paid all fees and
assessments due and payable in connection therewith. The Bank and the Bank
Holding Company have previously delivered or made available to Investor a true,
correct and complete copy of each Regulatory Document filed with a governmental
authority prior to the date hereof requested by Investor (including filings with
the TDFI and capital restoration plans filed with the FDIC), and will deliver or
make available to Investor promptly through the Investor Nominees (as defined
below) after the filing thereof a true, correct and complete copy of each
Regulatory Document filed by the Bank with any governmental authority after the
date hereof.

 

(c)          Except as would not have a Material Adverse Effect, the Bank is in
compliance with all federal, state, and local laws, rules, regulations,
ordinances, decrees and orders applicable to it, to its employees or to its
property. Other than the FDIC Stipulation and Consent Order dated June 3, 2009
(“Consent Order”) and the FDIC Corrective Action Directive dated August 17, 2010
(“Directive”), the Bank has not received any written notification or, to the
knowledge of the Bank and the Bank Holding Company, any other form of
notification of any asserted present or past unremedied failure by the Bank to
comply with any of such laws, rules, regulations, ordinances, decrees or orders.
Other than the Consent Order and Directive, except for normal examinations
conducted by any governmental authority in the ordinary course of business, no
governmental authority has initiated any administrative proceeding or, to the
knowledge of the Bank and the Bank Holding Company, investigation into or
related to the business or operations of the Bank. There is no unresolved
violation, criticism or exception by any governmental authority with respect to
any report or statement by any governmental authority relating to any
examination of the Bank.

 



5

 

 





2.13          Corporate Books and Records. The Bank has furnished to Investor
for its examination true and complete copies of (a) the Charter and Bylaws of
the Bank as currently in effect, including all amendments thereto, (b) the
minute books of the Bank, and (c) the stock transfer books of the Bank. The
contents of the minute books reflect all meetings of the shareholders and the
Bank’s board of directors and any committees thereof since the Bank’s inception,
and such minutes accurately reflect in all material respects the material
actions taken at such meetings. The stock transfer books accurately reflect all
issuances and transfers of shares of capital stock of the Bank since its
inception.

 

2.14          Title to Property and Assets. The Bank owns its property and
assets, including without limitation the property and assets reflected in the
Bank Financial Statements, free and clear of all mortgages, liens, loans and
encumbrances, except such encumbrances and liens that arise in the ordinary
course of business and do not materially impair the Bank’s ownership or use of
such property or assets. With respect to the property and assets it leases, the
Bank is in compliance in all material respects with such leases and, to its
knowledge, holds a valid leasehold interest free of any liens, claims or
encumbrances.

 

2.15          Financial Statements. The Bank has delivered to Investor audited
consolidated financial statements for Bank Holding Company as of and for the
year ended December 31, 2011, and unaudited financial statements as of and for
the years ended December 31, 2012 and December 31, 2013 (the “Bank Financial
Statements”). The Bank Financial Statements have been prepared in conformity
with GAAP on a basis consistent with prior accounting periods and fairly present
the financial position, results of operations and changes in financial position
of the Bank Holding Company as of the dates and for the periods indicated. The
Bank Holding Company has no liabilities or obligations of any nature (absolute,
contingent or otherwise) that are not fully reflected or reserved against in the
balance sheet included in the most recent Bank Financial Statement, except (i)
liabilities or obligations incurred since the date of the such balance sheet in
the ordinary course of business and consistent with past practice, (ii)
liabilities or obligations not exceeding $5,000 individually or $10,000 in the
aggregate, and (iii) liabilities or obligations otherwise disclosed in this
Agreement or in the Schedule of Exceptions. All accounts receivable of the Bank
arose in the ordinary course of business and are carried at values determined in
accordance with GAAP consistently applied. No person has any lien on any of such
accounts receivable and no request or agreement for material deduction or
discount has been made with respect to any of such accounts receivable. The Bank
maintains systems of accounting that are reasonably adequate for its business.

 

2.16          Absence of Certain Changes or Events. Except for transactions
specifically contemplated in this Agreement, since the date of the consolidated
balance sheet of the Bank Holding Company as of December 31, 2013 (“Bank Balance
Sheet”), neither the Bank, nor any of its officers, directors or shareholders in
their representative capacities on behalf of the Bank, have:

(a)         taken any action or entered into or agreed to enter into any
transaction, agreement or commitment other than in the ordinary course of
business;

(b)         forgiven or canceled any indebtedness or waived any claims or rights
of material value;

(c)         granted any increase in the compensation of directors, officers,
employees or consultants;

(d)        suffered any change having a Material Adverse Effect;

(e)         borrowed or agreed to borrow any funds, incurred or become subject
to, whether directly or by way of assumption or guarantee or otherwise, any
obligations or liabilities in excess of $5,000 individually or $10,000 in the
aggregate, except liabilities and obligations that are incurred in the ordinary
course of business and consistent with past practice, or increased, or
experienced any change in any assumptions underlying or methods of calculating,
any bad debt, contingency or other reserves;

(f)          paid, discharged or satisfied any material claims, liabilities or
obligations other than the payment, discharge or satisfaction in the ordinary
course of business and consistent with past practice of claims, of liabilities
and obligations reflected or reserved against in the Bank Balance Sheet or
incurred in the ordinary course of business and consistent with past practice
since the date of the Bank Balance Sheet, or prepaid any obligation having a
fixed maturity of more than 90 days from the date such obligation was issued or
incurred;

 

6

 

 

(g)         knowingly permitted or allowed any of its property or assets to be
subjected to any encumbrance;

(h)         purchased or sold, transferred or otherwise disposed of any of its
material properties or assets;

(i)           made any single capital expenditure or commitment in excess of
$5,000 for additions to property, plant, equipment or intangible capital assets
or otherwise or made aggregate capital expenditures in excess of $20,000 for
additions to property, plant, equipment or intangible capital assets or
otherwise;

(j)           made any change in accounting methods or practices or internal
control procedures; or

(k)         paid, loaned or advanced any amount to, or sold, transferred or
leased any properties or assets to any shareholder or any of the Bank’s
officers, directors or employees, or any affiliate of any Bank Holding Company
or of the Bank’s officers, directors or employees, except for (i) compensation
paid to officers and employees at rates not exceeding the rates of compensation
paid during the fiscal year last ended, and (ii) advances for travel and other
business-related expenses.

 

2.17          Insurance. The Bank maintains insurance against liabilities,
claims and risks of a nature and in such amounts as are described in the
Schedule of Exceptions. All insurance policies of the Bank are in full force and
effect, all premiums with respect thereto have been paid, and no notice of
cancellation or termination has been received with respect to any such policy or
binder.

 

2.18          Employee Benefit Plans

 

(a)          The Schedule of Exceptions lists and describes all “employee
benefit plans” (as such term is defined in ERISA § 3(3)) and any other material
employee compensation or benefit plan, program or arrangement of any kind,
including without limitation deferred compensation, severance pay, retirement,
employment agreements, change in control agreements, insurance, stock purchase,
stock option, and other benefit plans, programs or arrangements) that the Bank
maintains or to which the Bank contributes, has any obligation to contribute or
any material liability (“Employee Benefit Plans”). Copies of each written
Employee Benefit Plan, and all related documents, including funding agreements
and employee booklets, as amended to the date hereof, have been provided to
Investor. In the case of any unwritten Employee Benefit Plan, a written
description thereof, which accurately describes all material provisions of such
Employee Benefit Plan, has been provided to Investor.

 

(b)          There are no currently promised improvements, increases or changes
to the benefits provided under the Employee Benefit Plans. Each Employee Benefit
Plan is, and has been, established and administered in compliance with all
applicable laws, the terms of such Employee Benefit Plan and all written and
oral understandings between the Bank and the employees of the Bank, in each
case, in all material respects. No prohibited transaction (as such term is
defined in Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”) and Section 406 of ERISA) has occurred with respect to an Employee
Benefit Plan that is subject to either of such provisions for which an exemption
is not available. The knowledge of the Bank and the Bank Holding Company, the
Bank and each Employee Benefit Plan providing health benefits complies with the
applicable provisions of the Health Insurance Portability and Accountability Act
(HIPAA) and has done so since the applicable effective date of each applicable
provision of HIPAA.

 

(c)          All obligations required under the Employee Benefit Plans and all
applicable laws have been satisfied in all material respects and there are no
defaults, violations or funding deficiencies thereunder. There are no claims
(other than claims for benefits in the normal course), actions or lawsuits
asserted or instituted against, and there are no pending or threatened legal
proceedings or claims against the assets of any Employee Benefit Plan (other
than a Multiemployer Plan) or against any fiduciary of such Employee Benefit
Plan with respect to the operation of such Employee Benefit Plan, which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

7

 

 

2.19          Tax Returns, Payments and Elections. The Bank has filed all tax
returns and reports (including information returns and reports) as required by
law. These returns and reports are true and correct in all material respects.
The Bank has paid all taxes and other assessments due, except those contested by
it in good faith that are listed in the Schedule of Exceptions. The provision
for taxes of the Bank as shown in the Financial Statements is adequate for taxes
due or accrued as of the date thereof. The Bank has not made any elections
pursuant to the Code (other than elections that relate solely to methods of
accounting, depreciation or amortization) that would have a material effect on
the Bank, its financial condition, its business as presently conducted or
proposed to be conducted or any of its properties or material assets. The Bank
has never had any tax deficiency proposed or assessed against it and has not
executed any waiver of any statute of limitations on the assessment or
collection of any tax or governmental charge. None of the Bank’s federal income
tax returns and none of its state income or franchise tax or sales or use tax
returns has ever been audited by governmental authorities. Since the date of the
Bank Balance Sheet, the Bank has not incurred any taxes, assessments or
governmental charges other than in the ordinary course of business and the Bank
has made adequate provisions on its books of account for all taxes, assessments
and governmental charges with respect to its business, properties and operations
for such period. The Bank has withheld or collected from each payment made to
each of its employees, the amount of all taxes (including federal income taxes,
Federal Insurance Contribution Act taxes and Federal Unemployment Tax Act taxes)
required to be withheld or collected therefrom, and has paid the same to the
proper tax receiving officers or authorized depositories.

 

2.20          Labor and Employment Matters. The Bank is not bound by or subject
to (and none of its assets or properties is bound by or subject to) any written
or oral, express or implied, contract, commitment or arrangement with any labor
union, and no labor union has requested or, to the knowledge of the Bank and the
Bank Holding Company, has sought to represent any of the employees,
representatives or agents of the Bank. There are no labor disputes, employee
grievances or material disciplinary actions pending or, to the knowledge of the
Bank and the Bank Holding Company, threatened against or involving the Bank or
any of its present or former employees. The Bank has complied with all
provisions of law relating to employment and employment practices, terms and
conditions of employment, wages and hours, except where the failure to comply
would not have a Material Adverse Effect. The Bank is not engaged in any unfair
labor practice and has no liability for any arrears of wages or taxes or
penalties for failure to comply with any such provisions of law. To the
knowledge of the Bank and the Bank Holding Company, no employee (or person
performing similar functions) of the Bank is in violation of any employment
agreement, non-competition agreement, proprietary information agreement or other
contract or agreement relating to the relationship of such employee with the
Bank or any other party.

 

The Schedule of Exceptions lists the current compensation amounts of all
directors, officers and employees of the Bank. All employees of the Bank are
employed on an “at will” basis, and, to the knowledge of the Bank and the Bank
Holding Company, are eligible to work and are lawfully employed in the United
States.

 

2.21          Environmental and Safety Laws. Except where such violation would
not have a Material Adverse Effect, the Bank is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, and to the knowledge of the Bank and the Bank
Holding Company, no material expenditures are currently required in order to
comply with any such existing statute, law or regulation.

 



2.22          Disclosure. No representation or warranty of Bank or Bank Holding
Company in this Agreement and no statements in the Schedule of Exceptions omits
to state a material fact necessary to make the statements herein or therein not
misleading, in light of the circumstances in which they were made.

 

8

 

 

3.0          REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

Investor hereby represents and warrants that:

 

3.1          Authorization. Investor has full power and authority to enter into
this Agreement, and this Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
except as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies. Investor represents and warrants
that, other than the approval of the Change in Control, it is not required to
obtain, prepare or file any authorization, approval, consent, filing or
registration with any governmental authority in order to consummate the
transactions contemplated by this Agreement.

 

3.2          Investment for Own Account. The Common Stock is being acquired by
Investor for investment for Investor’s own account, not as a nominee or agent,
and not with a view to the distribution of any part thereof. Investor has no
present intention of selling, granting any participation in or otherwise
distributing any of the Common Stock, nor does the Investor have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant a participation to such person or entity with respect to any
of the Common Stock.

 

3.3          Disclosure of Information. Investor represents that it has had an
opportunity to ask questions and receive answers from the Bank regarding the
terms and conditions of the offering of the Common Stock and the business,
properties, prospects and financial condition of the Bank. The foregoing,
however, does not limit or modify the representations and warranties of the Bank
in Section 2 of this Agreement or the right of Investor to rely thereon.

 

3.4          Sophistication. Investor is an “accredited investor” as defined in
Rule 501(a) promulgated under the Securities Act of 1933, as amended and has
such knowledge and experience in financial and business matters as to make
Investor capable of evaluating the merits and risks of this investment and of
making an informed investment decision with respect to the investment. Investor
is in a financial position to be able to bear the economic risk of the
investment and to hold the Common Stock for an indefinite period of time.
Investor is not relying on the Bank or the Bank Holding Company or any of their
affiliates with respect to an analysis or consideration of economic
considerations relating to making an investment decision in the Common Stock. In
regard to such considerations and analysis, Investor has relied on the advice
of, or has consulted with, only its own advisors.

 

3.5          Restricted Securities. Investor understands that the shares of
Common Stock that it is purchasing are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
the Bank in a transaction not involving a public offering; and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, Investor represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

3.6          Legends. It is understood that the certificates evidencing the
Common Stock may be endorsed with a restrictive legend substantially in the
following form:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”) and are “restricted
securities” as that term is defined in Rule 144 as promulgated under the Act.
The securities may not be sold or transferred for value without an effective
registration statement under the Act, pursuant to the provisions of Rule 144
under the Act, or pursuant to an exemption from registration under the Act, the
availability of which is to be established to the satisfaction of the Company.



 

9

 

 

4.0          COVENANTS

 

4.1          Board of Directors. Subject to receipt of all required regulatory
approvals, following the Initial Closing, the Bank will expand the size of its
Board of Directors from four (4) to six (6) directors, and will fill the
vacancies resulting from this increase in the number of authorized directors by
electing two (2) directors nominated by Investor (the “Investor Nominees”).
Subject to the requirements of applicable law, including the Tennessee Business
Corporation Act, if the directors are divided into three classes, the initial
term of the Investor Nominees shall be three years. Should any of the Investor
Nominees resign or be removed, Investor will retain the right to appoint a
replacement director such that there will be a minimum of two (2) Investor
Nominees on the Board of Directors of the Bank at any given time. The size of
the Bank’s Board of Directors shall not be further expanded without the
unanimous consent of the Investor Nominees. Investor Nominees will meet the
Bank’s minimum qualifications for directors, will be subject to any Code of
Ethics applicable to Bank directors, and will act in accordance with the
governance guidelines established by the Bank and the applicable regulatory
authorities.

 

4.2          Change in Control Application. Subject to the terms and conditions
herein provided, each of the parties hereto agrees to use commercially
reasonable efforts to take or cause to be taken all action and to do or cause to
be done all things reasonably necessary, proper or advisable under applicable
laws and regulations to submit a Change in Control application within ninety
(90) days following the Initial Closing, the fees and expenses of preparation of
which shall be borne by Investor. After the Initial Closing, each party hereto,
at the request of and without any further cost or expense to the other party,
shall take any further actions reasonably necessary or desirable to consummate
and make effective a Change in Control, including obtaining approval by the
Federal Reserve of Investor’s application submitted under Regulation Y, as well
as approval by all necessary and appropriate regulatory authorities, including
the FDIC and the Commissioner of TDFI. The Bank Holding Company further agrees,
at the request of and without any further cost or expense to Investor, to enable
Bank to take any further actions reasonably necessary or desirable to carry out
the purposes of this Section 4.2.

 

4.3          Confidentiality; Public Announcements. Each of the parties hereto
will hold, and will cause its agents, representatives, consultants and advisers
to hold, in confidence all documents and the confidential information furnished
to it by or on behalf of another party to this Agreement in connection with the
transactions contemplated by this Agreement. Each of the parties will consult
with one another before issuing any press release or otherwise making any public
statements with respect to the transactions contemplated by this Agreement and
shall not issue any such press release or make any such public statement prior
to such consultation except as may be required by applicable law.

 

4.4          Bank Holding Company Loan. Investor acknowledges that the Bank
Holding Company is in default under the terms of that certain Promissory Note
and Commercial Loan Agreement dated as of December 30, 2008 by and between
Jefferson Federal Bank and the Company (the “Loan Agreement”), the underlying
promissory note for which has been sold by Jefferson Federal Bank to Investor. 
Investor agrees that it shall not, and it shall cause each of its affiliates not
to, seek acceleration of the Note under the default provisions of the Loan
Agreement, or seek any payment under the Loan Agreement in violation of the
Consent Order or Directive.

 

4.5          Future Transactions. Within 18 months of effectiveness of a Change
in Control, subject to (i) receipt of all required regulatory approvals and (ii)
compliance with applicable federal and state securities laws, the parties agree
to use reasonable efforts to take or cause to be taken the following actions
under applicable laws and regulations:

(a)          Consolidation of Ownership. Investor and the Bank Holding Company
will effectuate an exchange offer of Investor common stock for all the
outstanding shares of common stock of the Bank owned by the Bank Holding
Company, such that upon completion of the transaction Investor will own 100% of
the Bank. In connection with such transaction, Investor shall issue a like
number of shares of Investor common stock to the Bank Holding Company in
exchange for the shares of common stock of the Bank owned by the Bank Holding
Company.

(b)          Redemption of Bank Holding Company Preferred Shares. Investor will,
at the election of the holder of the preferred shares, either (i) purchase the
preferred shares of Bank Holding Company currently outstanding for a cash
payment equal to their stated liquidation value, plus accrued but unpaid
dividends, or (ii) provided an exemption from registration is available, give
the holders of the preferred shares the option to accept Investor common shares
in lieu of cash. The unregistered common shares would be provided at a discount
to their then current market value to be agreed upon by Investor and the holders
of such shares.

 

10

 



 

5.0          CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

 

5.1          Conditions to Investor’s Obligations at Closing. The obligations of
Investor under Section 1.1 and/or Section 1.2, as applicable, of this Agreement
are subject to the fulfillment on or before the applicable Closing, of each of
the following conditions (subject to the right of Investor to waive any such
condition by notice to the Bank in writing):

 

(a)          Representations and Warranties. The representations and warranties
of each of the Bank and the Bank Holding Company contained in Section 2 must
have been true and correct in all material respects on and as of such Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing. Each of the representations and
warranties of each of the Bank and the Bank Holding Company contained in
Sections 2.3 and 2.22 must have been true and correct in all respects on and as
of such Closing with the same effect as though such representations and
warranties had been made on and as of the date of such Closing.

 

(b)          Performance. Each of the Bank and the Bank Holding Company shall
have performed and complied in all material respects with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before such Closing.

 

(c)          Approval of Change in Control. With respect to any Subsequent
Closing under Section 1.2 of this Agreement, all authorizations from any
applicable governmental authority necessary for a Change in Control shall have
been obtained, including approval by the Federal Reserve of Investor’s
application submitted under Regulation Y to acquire control of the Bank, as well
as approval by all necessary and appropriate regulatory authorities, including
the FDIC and the Commissioner of the TDFI.

 

(d)          No Material Adverse Change. With respect to any Subsequent Closing
under Section 1.2 of this Agreement, since the Initial Closing no event shall
have occurred that had a Material Adverse Effect nor shall any circumstance
exist that may reasonably be expected to result in such a Material Adverse
Effect.

 

5.2          Conditions to the Obligation of Bank and the Bank Holding Company.
The obligation of the Bank and the Bank Holding Company to Investor in
connection with a particular Closing pursuant to this Agreement are subject to
the fulfillment on or before such Closing of each of the following conditions by
Investor (subject to the right of Bank and the Bank Holding Company to waive any
such condition by notice to Investor in writing):

 

(a)          Representations and Warranties. The representations and warranties
of Investor contained in Section 3 must have been true and correct in all
material respects on and as of such Closing with the same effect as though such
representations and warranties had been made on and as of the date of such
Closing.

 

(b)          Payment of Purchase Price. Investor shall have delivered to the
Bank the amount of purchase price for the Common Stock being purchased by
Investor at such Closing, as specified in Section 1.2 of this Agreement, in U.S.
dollars by check, wire transfer or any combination thereof.

 

(c)          Performance. Investor shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before such Closing.

 

11

 

 

6.0          MISCELLANEOUS PROVISIONS.


 


 

6.1          Survival of Warranties. The warranties, representations and
covenants of the Bank, the Bank Holding Company and Investor contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing. Notwithstanding the forgoing, nothing in this Section
6.1 shall be construed to extend the representations, warranties and covenants
contained herein beyond the period set forth in the applicable statute of
limitations.

 

6.2          Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of, and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.



6.3          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, as such laws are applied to
agreements among Washington residents entered into and to be performed entirely
within Washington.

 

6.4          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.



6.5          Notices. Any notice required in connection with this Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery to the party to be notified, or upon verbal confirmation of receipt by
the recipient when transmitted by electronic mail, or upon delivery by confirmed
facsimile transmission or nationally recognized overnight courier service, or
upon deposit with the United States Post Office, by registered or certified
mail, postage prepaid and addressed to the party to be notified at the address
indicated for such party on the signature pages hereof, or at such other address
as such party may designate by ten (10) days’ advance written notice to the
other parties.

 

6.6          Finders’ Fees. Each party represents that it neither is nor will be
obligated for any finders’ fees or commissions in connection with this
transaction. Each party agrees to indemnify and to hold harmless the other party
from any liability for any commission or compensation in the nature of finders’
fees and the costs and expenses (including legal, travel and out-of-pocket
expenses) of defending against such liability or asserted liability for which
such party or any of its officers, partners, employees, or representatives is
responsible.

 

6.7          Fees and Expenses. Whether or not the Closing occurs, except as
otherwise specified in this Agreement, each party shall bear its own respective
costs and expenses (including fees and disbursements of its counsel,
accountants, financial advisors and other experts) incurred by it in connection
with the preparation, negotiation, execution, delivery and performance of this
Agreement, each of the other documents and instruments executed in connection
with or contemplated by this Agreement and the consummation of the transactions
contemplated by this Agreement. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

6.8          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

12

 

 



6.9          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the parties. No amendment to or modification of this
Agreement will be binding unless in writing and signed by an authorized
representative of each party. No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

 

6.10          Entire Agreement. This Agreement and the documents referred to
herein constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
whether written or oral, among the parties, or any of them, with respect to the
subject matter hereof.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



“INVESTOR”   “BANK”       Complete Financial Solutions, Inc.   American Patriot
Bank           By:

/s/Allen Ringer 

  By:

/s/ James Randall Hall

Name: Allen Ringer   Name: James Randall Hall Title: CEO   Title: CEO and
President



 





  “BANK HOLDING COMPANY”         American Patriot Financial Group, Inc.        
    By:

/s/ James Randall Hall

  Name: James Randall Hall   Title: CEO and President



 

 

  

13



 

 